Citation Nr: 1622769	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-22 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to service connection for a right eye corneal abrasion, claimed as a right eye injury. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United State Air Force from February 1955 to December 1958. 

This case comes before the Board of Veterans' Appeals (the Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a video conference at the RO in March 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, Veteran was provided a VA eye examination in May 2014.  However, the accompanying opinion contains an incomplete rationale and is not suitable for the Board to be able to make an informed decision on the Veteran's claims.  In particular, the examination does not properly assess whether the Veteran's disability preexisted his service.

Veterans are entitled to a presumption of soundness when they are examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Even when, as is the case here, the Veteran's service records have been accidently destroyed, VA must consider the presumption of soundness.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997) (directing the Board to consider the presumption of soundness on remand in a case in which a veteran's service medical records were presumed destroyed in a fire).  

The April 2014 examiner's opinion does not sufficiently address whether the Veteran's right eye disability preexisted service.  As the Veteran's records were destroyed in a fire, there is no evidence that this condition was noted at his entrance examination.  To the contrary, the Veteran stated that he did not lose vision until after his in-service injury.  However, the examiner's formal opinion stated that the Veteran's right retinal macular scarring or colombara was "most likely present at birth."  The words "most likely" do not equate to the clear and unmistakable evidence standard.  Further, the mere classification of the condition as congenital does not establish that a condition clearly and unmistakably preexisted service.  Only when the symptomatology and/or the pathology exist can he or she be said to have developed the disease.  VA VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel  Opinion 01-85 (March 5, 1985)).  Upon remand, the examiner must address whether there is clear and unmistakable evidence that the Veteran's condition preexisted service.  

Additionally, the examiner's opinion does not address whether the Veteran's condition was aggravated while in service.  Even when an hereditary or congenital disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority.  VA VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990).  At what point the individual starts to manifest the symptoms of, or have pathological changes associated with the disease is a factual, not a legal issue.  The Veteran has indicated that the onset of his loss of visual acuity in the right eye occurred in service both in his August 2014 Statement in Support of Case and at his March 2016 video conference hearing.  These statements occurred after the medical examination, and the examination report does not indicate the examiner considered any similar statements when formulating the opinion.  Upon remand, these statements must be considered and the issue of whether the Veteran's disability was aggravated in service must be addressed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims folder to the examiner who conducted the May 2014 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again for his right eye disability.

Following review of the claims file, the examiner should provide an opinion on the following:

a) Whether there is clear and unmistakable evidence that the Veteran's right eye disability preexisted service.  

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  

b) If so, whether there is clear and unmistakable evidence that the Veteran's preexisting right eye disability was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

c) If there is not clear and unmistakable evidence that the Veteran's right eye disability preexisted service or was not aggravated by service, then the Veteran's must be considered to have been sound at entry, and based upon that premise, the question to answer would be whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right eye disability had its onset in service or is otherwise related to service.  

In rendering the requested opinions, the examiner must consider the Veteran's statements regarding an in-service injury to the right eye and onset of blindness, including the Veteran's testimony in March 2016 that he lost sight in his right eye shortly after his in-service injury and his statement in the August 2014 Statement in Support of Claim that he lost sight at the time of the injury when he was in basic training in 1955. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


